Case 3:19-cv-03032-SK Document 1-1 Filed 05/31/19 Page 1 of 16




EXHIBIT A
Case 3:19-cv-03032-SK Document 1-1 Filed 05/31/19 Page 2 of 16
Case 3:19-cv-03032-SK Document 1-1 Filed 05/31/19 Page 3 of 16
Case 3:19-cv-03032-SK Document 1-1 Filed 05/31/19 Page 4 of 16
Case 3:19-cv-03032-SK Document 1-1 Filed 05/31/19 Page 5 of 16




EXHIBIT B
Case 3:19-cv-03032-SK Document 1-1 Filed 05/31/19 Page 6 of 16
Case 3:19-cv-03032-SK Document 1-1 Filed 05/31/19 Page 7 of 16
Case 3:19-cv-03032-SK Document 1-1 Filed 05/31/19 Page 8 of 16




EXHIBIT C
        Case 3:19-cv-03032-SK Document 1-1 Filed 05/31/19 Page 9 of 16
                                                                                          FILED
                                                                 1st JUDICIAL DISTRICT COURT
                                                                                Santa Fe County
STATE OF NEW MEXICO                                                           1/15/2019 3:03 PM
COUNTY OF SANTA FE                                                      STEPHEN T. PACHECO
FIRST JUDICIAL DISTRICT                                                 CLERK OF THE COURT
                                                                                Jennifer Romero

In the Matter of the Wrongful Death Action
on Behalf of the Survivors of Roxsana Hernandez,
Deceased.                                                 No. D-101-CV-2019-00075
                                                          Judge: Raymond Z. Ortiz


     ORDER GRANTING PETITION FOR THE APPOINTMENT OF PERSONAL
        REPRESENTATIVE FOR THE WRONGFUL DEATH ESTATE OF
                      ROXSANA HERNANDEZ

      THIS MATTER having come before the Court on the Petition of Joleen K.

Youngers, Esq. seeking appointment as Personal Representative for the Wrongful

Death Estate of Roxana Hernandez.

      IT IS HEREBY ORDERED THAT the Petition is GRANTED and Joleen K.

Youngers is appointed to serve as Personal Representative for the Wrongful Death

Estate of Roxsana Hernandez for purposes of evaluating and prosecuting a wrongful

death claim.


                                       ____________________________
                                       DISTRICT COURT JUDGE       4DPL



Respectfully submitted,

Joleen K. Youngers
Almanzar & Youngers, PA
228 Griffin Street
Santa Fe, NM 87501
t: 505.820.0108
jyoungers@ay-law.com
Case 3:19-cv-03032-SK Document 1-1 Filed 05/31/19 Page 10 of 16




EXHIBIT D
         Case 3:19-cv-03032-SK Document 1-1 Filed 05/31/19 Page 11 of 16

U.S. Immigration and Customs Enforcement
Enforcement and Removal Operations

                    U.S. Immigration and Customs Enforcement (ICE)
        Detainee Death Report: HERNANDEZ, Jeffry (aka HERNANDEZ, Roxana)

General Demographic/Background Information
   • Date of Birth: February 18, 1985
   • Date of Death: May 25, 2018
   • Age: 33
   • Sex: Male
   • Gender: Transgender woman
   • Country of Citizenship: Honduras
   • Marital Status: Single
   • Children: None reported

Immigration History
   • On October 6, 2005, Ms. HERNANDEZ was encountered entering the United States
      illegally, was apprehended, and granted a Voluntary Return to Mexico.
   • On April 25, 2009, Ms. HERNANDEZ was encountered by U.S. Immigration and Customs
      Enforcement (ICE) Enforcement and Removal Operations (ERO) officers during the routine
      performance of Criminal Alien Program (CAP) duties. Ms. HERNANDEZ had been
      arrested by the Dallas Police Department for Prostitution. Due to Ms. HERNANDEZ’S
      immigration status, ICE placed a detainer on her and on May 13, 2009, she was transported
      to the Dallas Field Office for identification and a background check. Ms. HERNANDEZ
      requested and was granted a Voluntary Return (witnessed on May 20, 2009).
   • On January 23, 2014, Ms. HERNANDEZ was encountered by a Border Patrol Agent in
      Laredo, Texas and arrested for unlawful entry into the U.S.
   • On March 7, 2014, Ms. HERNANDEZ was apprehended upon release from the Houston
      Federal Detention Center (federal prison). She was issued an I-200 (Warrant for Arrest of
      Alien) and an I-286 (Notice of Custody Determination) to remain in ICE custody pending
      removal and was removed via Expedited Removal on March 11, 2014.
   • On May 9, 2018, Ms. HERNANDEZ applied for admission to the United States from
      Mexico at the San Ysidro Port of Entry. At this time, she was in the custody of U.S.
      Customs and Border Protection (CBP).
   • On May 14, 2018, ICE ERO took custody of Ms. HERNANDEZ and booked her into the
      San Luis Regional Detention Center (SLRDC), San Luis, Arizona.
   • On May 15, 2018, ERO transferred Ms. HERNANDEZ from SLRDC to the El Paso
      Processing Center (EPC), El Paso, Texas.
   • On May 16, 2018, ERO transferred Ms. HERNANDEZ from EPC to the Cibola County
      Correctional Center (CCCC).

Criminal History
   • On April 8, 2006, Ms. HERNANDEZ was convicted of larceny (NCIC – 2399).
   • On July 11, 2008, Ms. HERNANDEZ was convicted of prostitution (NCIC – 4004).
   • On May 12, 2009, Ms. HERNANDEZ was convicted of prostitution (NCIC – 4004).
   • On January 27, 2014, Ms. HERNANDEZ was convicted of Entry Without Inspection under
      8 U.S.C. § 1325(a)(1) and sentenced to 45 days confinement.

                                               1
          Case 3:19-cv-03032-SK Document 1-1 Filed 05/31/19 Page 12 of 16

U.S. Immigration and Customs Enforcement
Enforcement and Removal Operations

Medical History
  • On May 17, 2018, a registered nurse (RN) completed Ms. HERNANDEZ’s intake
      screening. The RN noted a history of human immunodeficiency virus (HIV) without
      treatment and Hepatitis A. Ms. HERNANDEZ reported a persistent cough and weight loss.
      The RN referred Ms. HERNANDEZ to a medical provider for further evaluation. The
      physician (MD) evaluated Ms. HERNANDEZ and diagnosed untreated HIV, dehydration,
      starvation, and fever with cough. The MD ordered ground transport to Cibola General
      Hospital (CGH) for further evaluation and treatment. The CGH emergency department (ED)
      MD ordered multiple laboratory and radiology diagnostic studies. Ms. HERNANDEZ was
      diagnosed with septic shock, anemia, dehydration, HIV infection, lymphadenopathy,
      nodular pulmonary disease, and thrombocytopenia. The ED MD ordered air ambulance
      transportation to the Lovelace Medical Center (LMC) in Albuquerque, NM.
  • On May 18, 2018, LMC reported Ms. HERNANDEZ was stable and admitted to an
      intensive care unit (ICU) for tuberculosis (TB) isolation. Ms. HERNANDEZ developed an
      appetite, and was provided with meals and oral fluids, which she tolerated well. Further
      diagnostic studies were begun.
  • On May 19, 2018, LMC reported Ms. HERNANDEZ remained stable, but had developed a
      fever of 104.0. A computed tomography (CT) scan showed an enlarged spleen, which was
      concerning for T-cell lymphoma. The CD4 count (or T-cell count; a primary indicator of
      HIV progression) was 189 (a reading below 200 is serious in that the ability to fight HIV
      and associated infections is significantly decreased).
  • On May 22, 2018, LMC reported Ms. HERNANDEZ had run a fever up to 102.0 most of
      the day and had lost her appetite. Her IV antibiotic therapy was evaluated and a new
      antibiotic therapy protocol was prescribed.
  • On May 23, 2018, LMC reported Ms. HERNANDEZ had run a fever most of the day and
      was tachycardic (rapid heart rate).
  • On May 24, 2018, LMC reported Ms. HERNANDEZ was in critical condition. A chest x-
      ray revealed small, bilateral pleural effusions (excess fluid surrounding the lung, causing
      difficulty breathing). LMC performed a thoracentesis (procedure to remove the pleural
      effusions). LMC intubated Ms. HERNANDEZ and placed her on a mechanical ventilator.
      Later in the evening, Ms. HERNANDEZ developed bradycardia (slow heart rate), which
      changed to pulseless electrical activity (when the heart shows a rhythm on a cardiac monitor,
      but the heart is not pumping blood). Cardiopulmonary resuscitation (CPR) began
      immediately and Ms. HERNANDEZ was revived. Ms. HERNANDEZ then developed
      supraventricular tachycardia (rapid heart rate originating outside the heart’s ventricles) that
      was not responsive to treatment.

Synopsis of Death
   • On May 25, 2018, at 1:30 a.m., LMC reported Ms. HERNANDEZ was experiencing
      cardiopulmonary arrest every few minutes, and had minimal brain activity. At 3:32 a.m.,
      LMC reported Ms. HERNANDEZ had been pronounced dead.
   • As of December 7, 2018, the autopsy is still pending.




                                                 2
Case 3:19-cv-03032-SK Document 1-1 Filed 05/31/19 Page 13 of 16




EXHIBIT E
        Case 3:19-cv-03032-SK Document 1-1 Filed 05/31/19 Page 14 of 16
                                                                         U.S. Department of Homeland Security
                                                                         Washington, DC 20528




                                                                         Homeland
                                                                         Security
                                                                         Privacy Office, Mail Stop 0655


                                         April 19, 2019

SENT VIA E-MAIL TO: dale@transgenderlawcenter.org

Dale Melchert, Esq.
Transgender Law Center
P.O. Box 70976
Oakland, CA 94612

Re: 2019-HQFO-00384

Dear Mr. Melchert:

This letter acknowledges receipt of your Freedom of Information Act (FOIA) request to the
Department of Homeland Security (DHS), dated February 5, 2019, and to your request for a
waiver of all assessable FOIA fees. Our office received your request on February 5, 2019.
Specifically, you requested any and all records within possession of the Office of Civil Rights
and Civil Liberties ("CRCL") pertaining to A#"206418141" or "206 418 141" or "206-418-141"
or "Jeffry Hernandez" or "Jeffrey Hernandez" also known as "Roy Alexander Hernandez
Rodriguez" also known as "Roxsana Hernandez” (hereinafter "Ms. Hernandez") DOB: February
18, 1985, including but not limited to: (a) any and all investigations, inspections, audits and
reports, pertaining to Ms. Hernandez while in ICE custody; (b) any and all investigations,
inspections, reports, 'audits and communications pertaining to the death of Ms. Hernandez and
surrounding circumstances; and (c) the detainee death review or any other reports or memoranda
pertaining to the death of Ms. Hernandez (Date Range for Record Search: From 5/8/2018 To
2/5/2019).

Due to the increasing number of FOIA requests received by this office, we may encounter some
delay in processing your request. Consistent with 6 C.F.R. Part 5 § 5.5(a) of the DHS FOIA
regulations, the Department processes FOIA requests according to their order of receipt.
Although DHS’ goal is to respond within 20 business days of receipt of your request, FOIA does
permit a 10-day extension of this time period in certain circumstances under 6 C.F.R. Part 5 §
5.5(c). As your request seeks a voluminous amount of separate and distinct records, DHS will
invoke a 10-day extension for your request pursuant 6 C.F.R. Part 5 § 5.5(c). If you would like
to narrow the scope of your request, please contact our office. We will make every effort to
comply with your request in a timely manner.

You have requested a fee waiver. The DHS FOIA regulations at 6 C.F.R. Part 5 § 5.11(k) set
forth six factors DHS must evaluate to determine whether the applicable legal standard for a fee
waiver has been met: (1) Whether the subject of the requested records concerns “the operations
         Case 3:19-cv-03032-SK Document 1-1 Filed 05/31/19 Page 15 of 16



or activities of the government,” (2) Whether the disclosure is “likely to contribute” to an
understanding of government operations or activities, (3) Whether disclosure of the requested
information will contribute to the understanding of the public at large, as opposed to the
individual understanding of the requester or a narrow segment of interested persons, (4) Whether
the contribution to public understanding of government operations or activities will be
“significant,” (5) Whether the requester has a commercial interest that would be furthered by the
requested disclosure, and (6) Whether the magnitude of any identified commercial interest to the
requester is sufficiently large in comparison with the public interest in disclosure, that disclosure
is primarily in the commercial interest of the requester.

Upon review of the subject matter of your request, and an evaluation of the six factors identified
above, DHS has determined that it will conditionally grant your request for a fee waiver. The fee
waiver determination will be based upon a sampling of the responsive documents received from
the various DHS program offices as a result of the searches conducted in response to your FOIA
request. DHS will, pursuant to DHS FOIA regulations applicable to non-commercial requesters,
provide two hours of search time and process the first 100 pages at no charge to you. If upon
review of these documents, DHS determines that the disclosure of the information contained in
those documents does not meet the factors permitting DHS to waive the fees, then DHS will at
that time either deny your request for a fee waiver entirely, or will allow for a percentage
reduction in the amount of the fees corresponding to the amount of relevant material found that
meets the factors allowing for a fee waiver. In either case, DHS will promptly notify you of its
final decision regarding your request for a fee waiver and provide you with the responsive
records as required by applicable law.

In the event that your fee waiver is denied, and you determine that you still want the records,
provisions of the FOIA allow us to recover part of the cost of complying with your request. We
shall charge you for records in accordance with the DHS FOIA regulations as they apply to non-
commercial requesters. As a non-commercial requester you will be charged for any search time
and duplication beyond the free two hours and 100 pages mentioned in the previous paragraph.
You will be charged 10 cents per page for duplication and search time at the per quarter-hour
rate ($4.00 for clerical personnel, $7.00 for professional personnel, $10.25 for managerial
personnel) of the searcher. In the event that your fee waiver is denied, we will construe the
submission of your request as an agreement to pay up to $25.00. This office will contact you
before accruing any additional fees.

We have queried the appropriate component(s) of DHS for responsive records. If any responsive
records are located, they will be reviewed for determination of releasability. Please be assured
that one of the analysts in our office will respond to your request as expeditiously as possible.
We appreciate your patience as we proceed with your request.

Your request has been assigned reference number 2019-HQFO-00384. Please refer to this
identifier in any future correspondence. The status of your FOIA request is now available online
and can be accessed at: https://www.dhs.gov/foia-status, by using this FOIA request number.
Status information is updated daily. Alternatively, you can download the DHS eFOIA Mobile
App, the free app is available for all Apple and Android devices. With the DHS eFOIA Mobile
         Case 3:19-cv-03032-SK Document 1-1 Filed 05/31/19 Page 16 of 16



App, you can submit FOIA requests or check the status of requests, access all of the content on
the FOIA website, and receive updates anyplace, anytime.

If you have any questions, or would like to discuss this matter, please feel free to contact this
office at 1-866-431-0486 or 202-343-1743.


                                              Sincerely,




                                              James Holzer
                                              FOIA Program Specialist
